636 F.2d 1115
Ronald C. DAVIS and Bari Davis, Plaintiffs-Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellee.
No. 79-2428

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Feb. 13, 1981.
Joseph W. Thomas, New Orleans, La., for plaintiffs-appellants.
Baham & Churchill, Charles F. Thensted, Earl S. Eishin, Jr., New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
ON PETITION FOR REHEARING
(Opinion June 30, 1980, 5 Cir., 1980, 620 F.2d 489).
Before HILL, GARZA and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
The opinion of this court is reported, 620 F.2d 489, and the appeal is before the panel on petition for rehearing.  The judgment only of the decision is withdrawn, and the opinion is in all other respects reaffirmed.  It is the judgment of this court that the judgment below be VACATED and the case REMANDED for further proceedings consistent with our prior opinion.


2
VACATED and REMANDED.